DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/23/2022. Applicant does not offer any reasons for traversing the restriction, other than it does not wish to be bound by the Examiner’s reasoning in requiring restriction.  Since Applicant did not offer any specific reasons as to why the reasoning of the restriction is improper, the restriction requirement is made final.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 
The “source heat exchange circuit” is not in the figures or else is not numbered.
The “source” is not identified, or not clearly identified, or else is not numbered. 
Claim 5
The “source heat exchanger” is not identified, or not clearly identified, or else is not numbered. 
Claim 11
a heat exchanger configured to exchange heat between building waste water and one or more of the thermal storage tanks, or a solar collector configured to provide energy to one or more of the thermal storage tanks
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
The limitation “source heat exchange circuit” is not identified, or not clearly identified, in the specification and figures.  Thus the structure and arrangement of the circuit is not clear. 
The limitation “source” is not identified, or not clearly identified, in the specification and figures.  Thus the structure and arrangement of the circuit is not clear.  Note the term source is used in different contexts and in different parts of the system. See Par. 50 of the published application, e.g. “air source heat pump”, “storage source heat pump”. Compare par. 1, “using thermal storage as a source”, with par. 24, “providing the energy absorbed from the source to the one or more thermal storage”.  In par. 1 the thermal storage is “the source”, while in par. 24 “the source” is providing energy to the thermal storage tanks.  The use of “source” throughout the claims is confusing and not clear.
In line 6, it is not clear if “a storage circuit process fluid” is the same as the same term recited in line 4. 
Claim 5 
There is a lack of antecedent basis for “source heat exchanger”. Further, the term is not identified in the drawings, so it is not clear component in the system this is referring to.
Claim 7
The claim recites, “one or more dedicated outdoor air system (DOAS) heat exchangers, wherein the one or more DOAS heat exchangers are each configured allow the exchange of energy between the storage circuit process fluid and a latent cooling load of the conditioned space.”
There is a lack of antecedent basis for “the conditioned space”.
Further, the specification refers to two conditioned space.  One is a heated space (par. 45) and one is a cooled space (par. 47).  It is not clear if the term “conditioned space” is referring to both of them or just one, and, if just one, which one it is.  Further, “the term latent cooling load of the conditioned space” as used in the claim is not clear.  The specification states that “latent energy” is that required for a phase change.  This presumably means a phase change in the thermal energy storage material, but it is not clear because a phase change can also possibly occur in the mediums used to heat or cool the two different spaces.      
Further, the DOAS is identified as item (152) in Fig. 1, and it is not clear how a heat exchanger in this location can effect the “the exchange of energy between the storage circuit process fluid and a latent cooling load of the conditioned space”, because the DOAS is not in a heat exchange relationship with either of the mediums used for heating or cooling.      
Claim 11 
The claim recites, “a heat exchanger configured to exchange heat between building waste water and one or more of the thermal storage tanks, or a solar collector configured to provide energy to one or more of the thermal storage tanks”. 
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   
In the interest of compact prosecution, the claims will be examined as best as possible despite the lack of clarity in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2021/0156601 to Melink and US 2014/0260361 to Rodher.
Regarding claim 1, Melink teaches a heating, ventilation, air conditioning, and refrigeration (HVACR) system, comprising: 
a heating fluid circuit configured to circulate a heating process fluid (92, Fig. 2; circulating the indoor medium in heating mode, par. 28) 
a cooling fluid circuit configured to circulate a cooling process fluid (92, Fig. 2; circulating the indoor medium in cooling mode, par. 28) 
a storage fluid circuit (119) configured to circulate a storage circuit process fluid including: 
one or more thermal storage tanks (160, 170, 170’) each containing a thermal storage material (water or PCM, Fig. 1);
a heat exchanger (125, Fig. 2), allowing heat exchange between a storage circuit process fluid (111, Fig. 2) and a cooling circuit process fluid (92, indoor medium, Fig. 2, when system is providing cooling); and
a thermal system (121, Fig. 2, par. 26), configured to absorb energy from the storage circuit process fluid and provide energy to the heating circuit process fluid (92, indoor medium in Fig. 2).
a source heat exchange circuit including a heat pump configured to absorb energy from a source and provide energy to a source circuit process fluid, the source heat exchange circuit configured such that the heat pump exchanges heat with the one or more thermal storage tanks. (Fig. 1, secondary heat pump system 130, and associated plumbing to the tanks 160, 170, 170’).
Melink does not appear to teach,
a bypass line configured to allow the heat exchanger to be selectively bypassed.
However, Melink teaches that there are a plurality of heat pumps (121, par. 26), which include the heat exchanger.  In the event one of these heat pumps is inactive, such as when a room to be heated or cooled is unoccupied, while other heat pumps are active, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Melink, to include in the flow circuits a bypass     
	The claimed system is possibly different from Melink because it has separate heating and cooling circuits, while Melink appears to combine such circuits into one, which switches back and forth between heating and cooling modes.  To the extent applicant argues that this is a distinguishing feature, Rodher teaches a system that uses heat pumps (par. 23) and thermal energy storage (par. 15) and which can provide simultaneous heating and cooling modes (par. 47).  In such a case, there will necessarily be separate heating and cooling circuits.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Melink, in view of Rodher, in order to be able to provide heating and cooling circuits separate from each other.   
		
Regarding 2, Melink teaches the HVACR system of claim 1, 
wherein the thermal storage material is water (Fig. 1, 160) and the storage circuit process fluid has a freezing temperature that is lower than a freezing temperature of water.(glycol, par. 25)  
 
Regarding claim 3, The HVACR system of claim 1, wherein the source heat exchange circuit connected to the storage fluid circuit and the source circuit process fluid includes a portion of the storage circuit process fluid.  (Fig. 1, secondary heat pump system, and associated plumbing to the tanks 160, 170, 170’).
Regarding claim 4, Melink teaches the HVACR system of claim 1, wherein the source heat exchange circuit includes one or more heat exchangers configured to allow exchange of heat between the source circuit process fluid and the thermal storage material in the one or more thermal storage tanks.  (there must be a heat exchange of some type in the secondary heat pump)

Regarding claim 5, Melink teaches the HVACR system of claim 1, wherein the storage fluid circuit is configured such that the source heat exchanger can be selectively included or excluded from a flow of the storage circuit process fluid.  (valves 196, 197, 197’, 198 can prevent flow to each of the of the units 160, 170, 170’, 180, par. 47).  

Regarding claim 8, Melink teaches the HVACR system of claim 1, wherein the storage fluid circuit further comprises a bypass line configured to allow flow of the storage circuit process fluid to bypass the one or more thermal storage tanks, and a plurality of valves, the plurality of valves configured to control flow through each of the bypass line and the one or more thermal storage tanks.  (valves 196, 197, 197’, 198 can prevent flow to each of the of the units 160, 170, 170’, 180, par. 47, if they are used stop flow to one of the storage tanks, then a line such as 119 would function as a bypass line).  

Regarding claims 9 and 10, Melink as modified the the HVACR system of claim 1, but does not teach,
wherein the heat pump is configured to produce a leaving temperature of 60°F or less when operated to provide energy to the source circuit process fluid.  
wherein the heat pump is configured to produce a leaving temperature of between 35°F and 45°F when operated to provide energy to the source circuit process fluid.  
However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to include these limitations, because the choice of temperature would depend upon the size of the system, the area to be heated or cooled, and the temperature desired at the area to be heated or cooled.   
	
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2021/0156601 to Melink, US 2014/0260361 to Rodher and US 2010/0242517 to Johnson.
Regarding claim 6, Melink as modified teaches the HVACR system of claim 1, but does not teach, 
wherein the heating fluid circuit further comprises a cooling tower configured to allow the exchange of energy between the heating process fluid and an ambient environment, the heating fluid circuit being configured to selectively include or exclude the cooling tower from a flow of the heating process fluid.  
Johnson teaches a system with a cooling tower that can be bypassed depending upon the temperature of the fluid to be cooled (par. 27).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Melink, in view of Johnson, to provide a cooling tower in a loop having fluid that may need to be cooled, and to bypass the tower is such cooling is not needed.    
	
	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2021/0156601 to Melink, US 2014/0260361 to Rodher, US 10,487,302 to Spangenberg.
Regarding claim 7, Melink as modified teaches the system of claim 1, but does not teach,
wherein the storage fluid circuit further comprises one or more dedicated outdoor air system (DOAS) heat exchangers, wherein the one or more DOAS heat exchangers are each configured allow the exchange of energy between the storage circuit process fluid and a latent cooling load of the conditioned space, and the storage fluid circuit is configured to selectively include or exclude the one or more DOAS heat exchangers from a flow of the storage circuit process fluid.  
	Spangenberg teaches a device with thermal energy storage fluid tanks that are connected to an array of outdoor air heat exchangers. (claim 20).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Melink, in view of Spangenberg, in order to provide a way of adjusting the temperature of the storage fluid.    
	
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2021/0156601 to Melink and US 2014/0260361 to Rodher and US 2019/0148946 to Yoshimoto.
Regarding claim 11, Melink as modified teaches the HVACR system of claim 1, but does not teach, 
a heat exchanger configured to exchange heat between building waste water and one or more of the thermal storage tanks, or a solar collector configured to provide energy to one or more of the thermal storage tanks.  
	Yoshimoto teaches a system with solar panels (100b, par. 81) provide energy to heat storage tanks (500) (Fig. 4., Fig. 8). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Melink, in view of Yoshimoto, in order to take advantage of green energy to provide power to the system.    
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763